CUSIP No.04622L202 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT NO. 1 TO SCHEDULE 13G ON SCHEDULE 13D Assured Pharmacy, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 04622L202 (CUSIP Number) Jack E. Brooks 1029 East Drive Beaumont, Texas 77706 Telephone: (409) 896-5552 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) February 5, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box:S 1 CUSIP No.04622L202 1 NAME OF REPORTING PERSONS Pinewood Trading Fund, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) S (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,438,336 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) Not Applicable S 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 35.8%(2) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Represents 667,200 shares of Common Stock issuable upon conversion of series B preferred stock, 849,870 shares of Common Stock issuable upon conversion of Common Stock warrants, 56,000 shares of Common Stock issuable upon conversion of 16% convertible debentures and 865,266 shares of Common Stock. The percent of ownership is calculated using the number of outstanding shares of Common Stock reported in the issuer’s prospectus dated November 13, 2012, and assuming the conversion of the series B preferred stock, the warrants and the 16% convertible debentures owned by the reporting person. 2 CUSIP No.285233102 1 NAME OF REPORTING PERSONS Sagewood, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) S (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,438,336 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) Not Applicable ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 35.8%(2) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Represents 667,200 shares of Common Stock issuable upon conversion of series B preferred stock, 849,870 shares of Common Stock issuable upon conversion of Common Stock warrants, 56,000 shares of Common Stock issuable upon conversion of 16% convertible debentures and 865,266 shares of Common Stock. The percent of ownership is calculated using the number of outstanding shares of Common Stock reported in the issuer’s prospectus dated November 13, 2012, and assuming the conversion of the series B preferred stock, the warrants and the 16% convertible debentures owned by the reporting person. 3 CUSIP No.285233102 1 NAME OF REPORTING PERSONS Jack E. Brooks 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) S (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,503,336 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) Not Applicable ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 36.7%(2) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Represents 667,200 shares of Common Stock issuable upon conversion of series B preferred stock, 849,870 shares of Common Stock issuable upon conversion of Common Stock warrants, 56,000 shares of Common Stock issuable upon conversion of 16% convertible debentures and 930,266 shares of Common Stock. The percent of ownership is calculated using the number of outstanding shares of Common Stock reported in the issuer’s prospectus dated November 13, 2012, and assuming the conversion of the series B preferred stock, the warrants and the 16% convertible debentures owned by the reporting person. 4 CUSIP No.285233102 Item 1.Security and Issuer. This statement relates to shares of the Common Stock of Assured Pharmacy, Inc., a Nevada corporation (the “Issuer”). The address of the principal executive offices of the Issuer is 2595 Dallas Parkway, Suite 206, Frisco, Texas 75034. Item 2.Identity and Background. This Amended Schedule 13G on Schedule 13D is being filed jointly by the parties identified below. ● Pinewood Trading Fund, LP (“Pinewood”) a Texas limited partnership, whose general partner is Sagewood, LLC. ● Sagewood, LLC (“Sagewood”), a Texas limited liability company, whose Manager is Jack E. Brooks. ● Jack E. Brooks (“Mr. Brooks”). Each of the foregoing is referred to as a “Reporting Person” and, collectively, as the “Reporting Persons.”Each of the Reporting Persons is a party to that certain Joint Filing Agreement filed as Exhibit 1 to the initial Schedule 13G filing, filed on December17, 2012. (a) – (c)This statement is filed by Mr. Brooks, with respect to the shares of Common Stock beneficially owned by him, as follows: (1)Shares of Common Stock held in the name of Pinewood in Mr. Brooks’s capacity as Manager of Sagewood, Pinewood’s general partner. (2)Shares of Common Stock held by Mr. Brooks as an individual. The principal business address of each of Pinewood, Sagewood and Mr. Brooks is 1029 East Drive, Beaumont, Texas 77706.Pinewood is a private investment company and Sagewood is an investment advisor. The principal employment of Mr. Brooks is (1) private investor and (2) serving as Manager of Sagewood, Pinewood’s general partner. (d)None of the Reporting Persons described herein has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)None of the Reporting Persons described herein has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violations with respect to such laws. (f)Mr. Brooks is a citizen of the United States of America. 5 CUSIP No.285233102 Item 3.Source and Amount of Funds or Other Consideration. The Common Stock was acquired in open market purchases with working capital of Pinewood and Sagewood and the personal investment capital of Mr. Brooks, through the direct purchase of Units, comprised of Common Stock and warrants, the purchase of series B preferred stock, Common Stock, warrants and 16% convertible debentures that are convertible into Common Stock. Item 4.Purpose of Transaction. The securities disclosed herein were, at the time of purchase, acquired for investment purposes in the ordinary course of business. Except as set forth in this Item 4, the reporting persons have no present plans or proposals that relate to or would result in any of the matters set forth in subparagraphs (a)-(j) of Item 4 ofthe instructions to Schedule 13D. Item 5.Interests in Securities of the Issuer. (a)The following list sets forth the aggregate number and percentage (based on the number of outstanding shares of Common Stock reported in the issuer’s prospectus dated November 13, 2012, and assuming the conversion of the series B preferred stock, the warrants and the 16% convertible debentures owned by the reporting person) of outstanding shares of Common Stock owned beneficially by each reporting person named in Item 2: Name Shares of Common Stock Beneficially Owned Percentage of Shares of Common Stock Beneficially Owned Pinewood 35.8% Sagewood 35.8% Mr. Brooks 36.7% Pinewood’s beneficial ownership consists of 667,200 shares of Common Stock issuable upon conversion of series B preferred stock, 849,870 shares of Common Stock issuable upon conversion of Common Stock warrants, 56,000 shares of Common Stock issuable upon conversion of 16% convertible debentures and 865,266 shares of Common Stock. Sagewood’s beneficial ownership consists of 667,200 shares of Common Stock issuable upon conversion of series B preferred stock, 849,870 shares of Common Stock issuable upon conversion of Common Stock warrants, 56,000 shares of Common Stock issuable upon conversion of 16% convertible debentures and 865,266 shares of Common Stock. Mr. Brooks’ beneficial ownership consists of 667,200 shares of Common Stock issuable upon conversion of series B preferred stock, 849,870 shares of Common Stock issuable upon conversion of Common Stock warrants, 56,000 shares of Common Stock issuable upon conversion of 16% convertible debentures and 930,266 shares of Common Stock. 6 CUSIP No.285233102 (b)Because Mr. Brooks is a Manager of Sagewood, which is the general partner of Pinewood, he has the power to direct the affairs of Sagewood and Pinewood, including the voting and disposition of shares of Common Stock held in the name of Pinewood.Therefore, Mr. Brooks is deemed to share voting and dispositive power with Sagewood and Pinewood with regard to those shares of Common Stock. Name Number of shares as to which such person has sole power to vote or to direct the vote Number of shares as to which such person has shared power to vote or to direct the vote Number of shares as to which such person has sole power to dispose or direct the disposition of Number of shares as to which such person has shared power to dispose or direct the disposition of Pinewood 0 0 Sagewood 0 0 Mr. Brooks (c)The following purchases have occurred since the filing of the initial Schedule13G: Name Date of Transaction Number of Shares Purchased Price Per Share Where and How Transaction was Effected Pinewood 2/5/2013 Units consisting of 769,230 shares of Common Stock and 769,230 warrants exercisable for shares of Common Stock. $500,000 for Units. The Units were purchased in a private transaction. (d)No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the Common Stock beneficially owned by any Reporting Person. (e)Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Other than the Joint Filing Agreement filed as Exhibit 1 to the initial Schedule 13G filing on December17, 2012, there are no contracts, arrangements, understandings or relationships among the persons named in Item 2 hereof and between such persons and any person with respect to any securities of the Issuer. 7 CUSIP No.285233102 Item 7.Material to be Filed as Exhibits. Exhibit No. Description 1 Joint Filing Agreement* * Previously filed. SIGNATURE After reasonable inquiry and to the best of his/its knowledge and belief, each of the undersigned hereby certifies that the information set forth in this Schedule is true, complete and correct. Date:February 15, 2013 PINEWOOD TRADING FUND, LP By Sagewood, LLC, General Partner By:/s/ Jack E. Brooks Jack E. Brooks, Manager SAGEWOOD, LLC By:/s/ Jack E. Brooks Jack E. Brooks, Manager /s/ Jack E. Brooks Jack E. Brooks 8
